       19-23113-rdd           Doc 29       Filed 02/20/20 Entered 02/20/20 09:43:19                         Main Document
                                                        Pg 1 of 1

DAVID A. GALLO & ASSOCIATES LLP
New York Office:                                                                                                  DAVID A. GALLO
99 Powerhouse Road – First Floor                                                                        KATHLEEN CLIFFORD GALLO
Roslyn Heights, NY 11577                                                                                         *ROBERT M. LINK
                                                                                                                    *
                                                                                                                        MEMBER OF N.Y. & N.J.
New Jersey Office:
191 Godwin Avenue                                                                                           DANIEL D. ANGIOLILLO
Wyckoff, NJ 07481                                                                                Justice of the Appellate Division
                                                                                                      Second Department, Retired
Florida Office:                                                                                                                Of Counsel
600 N. Pine Island Road
Suite 175                                                                                                  NY Phone:       (516)   583-5330
Plantation, FL 33324                                                                                         NY FAX:       (516)   583-5333
                                                                                                           NJ Phone:       (201)   778-4400
Please reply to New York address                                                                           FL Phone:       (954)   686-7100

The undersigned is attempting to collect a debt, and any information obtained will be used for that purpose. We are not attempting to collect
money from anyone who has discharged the debt under U.S. Bankruptcy Laws.

This is not a demand for payment; this is not an acceleration notice, nor is it an initial communication with you. This should not be used or
considered as a communication within the meaning of 15 U.S.C.A. Section 1692g. “The Fair Debt Collection Act”.



       February 20, 2020

       Judge Sean H. Lane
       U.S. Bankruptcy Court, SDNY
       300 Quarropas St
       White Plains, NY 10601

       RE:      In re: Barry Lipstein and Meryl Y. Lipstein, Case No. 19-23113-shl

       Dear Judge Lane:

               Our office represents Bank of America, N.A. (“BOA”) with regards to the above referenced loss
       mitigation matter.

               A blank loan modification application along with an initial request for financial documents was sent to
       Debtor’s Counsel, Julie Cvek Curley, Esq., via email on January 22, 2020. Debtor’s initial application was just
       received by our office on February 19, 2020.

                BOA is currently reviewing the documents provided.

                Thank you for your time and attention to this matter.


                                                                                   Respectfully submitted,

                                                                                   /s/Robyn E. Goldstein, Esq.
                                                                                   Robyn E. Goldstein



                                              David A. Gallo & Associates LLP – Since 1986
                                                            www.dagallp.com
